Filed 6/24/13 P. v. Echeverria CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B245330
                                                                           (Super. Ct. No. BA401663)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

CARLOS ECHEVERRIA,

     Defendant and Appellant.



                   Carlos Echeverria appeals from the judgment entered after he pleaded no
contest to attempted robbery (Pen. Code, §§ 664 & 211) and admitted a Penal Code
section 1170, subdivision (h)(3) allegation (providing that any sentence imposed for the
charged crime shall be served in state prison). The trial court suspended the imposition
of sentence, and placed appellant on formal probation for 36 months, with various terms
and conditions.
                   Antonio Alejo was walking on Melrose Avenue in Los Angeles on August
20, 2012, shortly after 10:00 p.m. Appellant approached Alejo, threatened him with a
stick, and said, "Hey, give me money."
                   We appointed counsel to represent appellant on appeal. Counsel filed a
brief raising no issues and requesting our independent review pursuant to People v.
Wende (1979) 25 Cal.3d 436. We notified appellant that he had 30 days in which to
advise us of any claims he wished us to consider. We have received no response from
appellant.
              We have reviewed the entire record and are satisfied that appellant’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal.4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at p.
441.)
                                      DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P.J.



              YEGAN, J.




                                             2
                                Anne H. Egerton, Judge

                       Superior Court County of Los Angeles

                           ______________________________

            Jonathan P. Milberg, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                          3